Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doris and Stephen Mercer appeal the district court’s order granting American Airlines’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, while wé grant the Mercers’ motion for leave to proceed in forma pauperis, we affirm for *272the reasons stated by the district court. Mercer v. Am. Airlines, Inc., No. 5:14-cv~ 00140-BO, 2015 WL 6457142 (E.D.N.C. Oct, 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.